Name: Commission Regulation (EEC) No 518/81 of 27 February 1981 fixing the export refunds on isoglucose
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2 . 81 No L 54/27Official Journal of the European Communities COMMISSION REGULATION (EEC) No 518/81 of 27 February 1981 fixing the export refunds on isoglucose June 1977 laying down rules for applying the levy and the refund in respect of isoglucose and amending Regulation (EEC) No 192/75 (4) ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying the detailed rules set out above that the refund for isoglucose should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Isoglucose, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ('), as last amended by Regulation (EEC) No 387/81 (2), and in particular the first sentence of the third subparagraph of Article 4 (2) and paragraph 5 thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 4 of Regulation (EEC) No 1111 /77, provision may be made for an export refund for isoglucose ; Whereas the level of the refund is to be determined per 100 kilograms of dry matter, taking into account in particular the export refund fixed by virtue of Article 19.(1 ) of Regulation (EEC) No 3330/74 (3), for the products referred to in Article 1 ( 1 ) (d) of that Regulation and the economic aspects of the proposed export ; / Whereas the refund must be the same throughout the Community ; whereas it may be varied according to destination ; Whereas the said refunds must be fixed every month ; whereas they may be altered in the intervening period ; Whereas the refund is granted only in respect of iso ­ glucose satisfying the conditions laid down in Article 3 of Commission Regulation (EEC) No 1469/77 of 30 HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products referred to in Article 1 of Regulation (EEC) No 1111 /77 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 134, 28 . 5. 1977, p . 4 . (2) OJ No L 44, 17. 2 . 1981 , p . 1 . (&gt;) OJ No L 359, 31 . 12. 1974, p . 1 . (4) OJ No L 162, 1 . 7. 1977, p . 9 . No L 54/28 Official Journal of the European Communities 28 . 2. 81 ANNEX to the Commission Regulation of 27 February 1981 fixing the export refunds on isoglucose t (ECU) CCT heading No Description Refund per 100 kg of dry matter 17.02 Other sugars in solid form ; sugar syrups , not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups : I. Isoglucose o C ) 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose o o (') Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77 .